—In a habeas corpus proceeding to review a determination of the New York State Board of Parole dated February 11, 1991, which revoked the petitioner’s parole, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Silverman, J.), dated July 7, 1992, which dismissed his petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the petitioner has already been released from State prison, this appeal is academic (see, People ex rel. Julio v Walters, 58 NY2d 881; People ex rel. Tuff v Walters, 111 AD2d 838). Thompson, J. P., Lawrence, Santucci and Joy, JJ., concur.